The opinion of the Court was delivered by
Lowrie, J.
We discover no substitute for notice here and no *477excuse for its omission, and such was the view taken elsewhere in a very similar case: Morris v. Husson, 4 Sandf. S. C. R. 93.
This is not like the cases where a note has copartners for the makers and some of them for endorsers, and where, of course, the knowledge of the dishonor by the makers is chargeable on them as endorsers. This suit is upon the note, a contract by which the maker and endorser stand severally and not jointly related to the plaintiff, the duty of each being different; and it cannot at all be said that one is liable for the other, except according to the contract ; or that one is chargeable with the knowledge of the breach of contract of the other. Though they were partners in the original purchase, that does not confound this contract so as to allow a demand to be made of the endorser and notice to the maker or no notice or demand at all, which is really the effect of what is claimed here. If a remedy against them as partners is sought, let the plaintiff resort to the original contract.
The principle is recognised in Barclay v. Weaver, 19 State R. 396, that notice will sometimes be excused where it can be of no .use to the endorser, as where he is the real and sole debtor, and not at all a surety. But we cannot apply this principle here, because, not having the terms of the partnership, we cannot say that the endorser was the real debtor, and therefore cannot say that notice could be of no use to him.
Judgment reversed and new trial awarded.
Knox, J., dissented.